
	

116 SRES 368 ATS: To authorize the production of records by the Permanent Subcommittee on Investigations of the Committee on Homeland Security and Governmental Affairs.
U.S. Senate
2019-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 368
		IN THE SENATE OF THE UNITED STATES
		
			October 21, 2019
			Mr. McConnell (for himself and Mr. Schumer) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize the production of records by the Permanent Subcommittee on Investigations of the
			 Committee on Homeland Security and Governmental Affairs.
	
 Whereas, the Permanent Subcommittee on Investigations of the Committee on Homeland Security and Governmental Affairs conducted an investigation into China's impact on the U.S. education system;Whereas, the Subcommittee has received a request from the U.S. Department of Education for access to records of the Subcommittee's investigation;Whereas, by the privileges of the Senate of the United States and Rule XI of the Standing Rules of the Senate, no evidence under the control or in the possession of the Senate can, by administrative or judicial process, be taken from such control or possession but by permission of the Senate;Whereas, when it appears that evidence under the control or in the possession of the Senate is needed for the promotion of justice, the Senate will take such action as will promote the ends of justice consistent with the privileges of the Senate: Now, therefore, be it
 That the Chairman and Ranking Minority Member of the Permanent Subcommittee on Investigations of the Committee on Homeland Security and Governmental Affairs, acting jointly, are authorized to provide to the U.S. Department of Education and other regulatory agencies, law enforcement officials, and entities or individuals duly authorized by Federal or State governments, records of the Subcommittee's investigation into China's impact on the U.S. education system.
		
